 In the Matter Of NATIONAL MINERAL COMPANYandCHROME FURNI-TURE, HANDLERS AND MISCELLANEOUS CRAFTS UNION No. 658,AFFILIATEDWITHUPHOLSTERERS' INTERNATIONALUNION OFNORTH AMERICA, AFFILIATED WITH THE AMERICAN ' FEDERATIONOF LABORCase No. C-1852.-Decided February 28, 1942Jurisdiction:beauty parlor equipment and supply manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coercion.carrying on "an unremitting campaign"against unionization by: ordering union organizers away from the streets,near the plant; engaging in surveillance upon the organizers; issuing anti-union warnings and threats and in one case purporting to discharge oneemployee for joining union; improper solicitation of strikers to return to work;maintaining surveillance over the polling place during a Board election.Discrimination:discharge for union membership and activity; minor error com-mitted by employee as justification for discharge used to conceal true reason.CollectiveBargaining-majority established by prior certification-refusal tobargain collectively-contention of small number of participants in Boardelection, shifting position of union with respect to unit for which it demandedrecognition, and union's alleged illegal course of conduct,heldno justificationfor refusal to bargain collectively.Remedial Orders: orderto bargain collectively; reinstatement and back payawarded.Evidence:notice taken of Illinois Social Security Regulations; testimony byemployees that respondent's acts did not intimidate them from votingheldentitled to little or no weight in view of respondent's anti-union bias; presump-tion as to assent of non-participants in elections to will of majority.Practice and Procedure:disallowance by Trial Examiner of respondent's attemptto cross examine witnesses concerning matters as to which it had no knowledgeand could not have predicated its anti-union activities upon,heldproper;respondent's request for dismissal of complaint because of alleged lack- ofauthorization of person filing charges,denied;rulings of Trial Examiner denyingrespondent's requests for continuancesheldnot to have been unreasonable orarbitrary, of to constitute an abuse of discretion, and not to have deniedrespondent a full and fair hearing.Unit Appropriate,for Collective Bargaining:hourly paid production employees,excluding office,maintenance, and sales employees, carpenters, firemen, engi-neers, foremen, and supervisors.Mr. Jack G. Evans,for the Board.Mr. Adolph A. Rubinson,of Chicago, Ill., for the respondent.-Mr. Joseph M. JacobsandMr. Phillip D. Goodman,of Chicago,Ill., for the Union.Mr. George Turitz,of counsel to the Board.39 N. L. R. B., No. 61.-344 rNATIONALMINERAL COMPANYDECISIONANDORDERSTATEMENT OF THE CASE345,Upon charges and amended- charges duly filed by Chrome Furniture,Handlers and Miscellaneous Crafts Union No. 658, affiliated withUpholsterers' International Union of North America, affiliated withthe American Federation of Labor, herein called -the Union, and byBeauticians Supplies and CosmeticWorkers Union Local 21107,affiliated with the American Federation of Labor, herein called LocalNo. 21107,1 the National Labor Relations Board, herein called theBoard, by the Regional Director for the Thirteenth Region (Chicago,Illinois), issued its complaint dated March 8, 1941, against NationalMineral Company, Chicago, Illinois, herein called the' respondent,alleging that the respondent had engaged in and was engaging in un-fair labor practices affecting commerce, within the meaning of Section 8(1) and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint, ac-companied by notice of hearing thereon and copies of the fourthamended charge, were duly served upon the respondent and the Union.At the hearing the complaint was amended in certain respects.With respect to the unfair labor practices the complaint, as amended,alleged in substance that the respondent (1) on or about October 2,1940, and at all times thereafter refused and failed to bargain collec-tively with the Union as the exclusive representative of -employees ofthe respondent in an appropriate unit, although on and before, and atall times since said date the Union was the exclusive representative ofsuch employees, and had been certified as such by the Board; (2) atvarious times since on or about November 20, 1939, interrogated andkept its employees under surveillance for the purpose of ascertainingtheir union affiliations and activities, made derogatory statements tothem concerning the Union and other labor organizations,' and ad-vised, urged, and warned them to- refrain from joining or assistingthe Union or any other labor organization; (3) discharged AlbertLabiak because of his membership in and activities on behalf of theUnion and other labor organizations; (4) refused and failed to submita pay roll for use by agents of the Board in conducting an electionamong employees of the repsondent or to permit notices of the electionto be posted in its plant, kept the polling place under surveillanceIThe original charge and the amended charge were filed by Local No. 21107 on January 24 and March 19,1940, respectively;the second,third, and fourth amended charges were filed by the Union on July 10 andOctober 4,1940, and February 3, 1941, respectively.IThe complaint as amended reads "or any other labor organizations,"but it is clear that it was intendedto have the meaning set forth above. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDduring the election, observing employees who entered and left saidpolling place, and interrogated employees before, during, and aftersaid election concerning the conduct thereof, thereby and by otheracts interfering with and obstructing the conduct of said election anddiscouraging employees in exercising their right to vote; and (5) bythe foregoing and other acts interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of- theAct.On March 20, 1941, the respondent filed its answer and amendedanswer wherein it denied the allegations of the complaint with respectto the unfair labor practices and alleged, among other things, that theUnion's "negotiations and proceedings . . . were not in goodfaith," and "that the present proceeding is not authorized by" theUnion.'Pursuant to notice a hearing was held at Chicago, Illinois, fromMarch 20 to 31, 1941, before Thomas H. Kennedy, and from April 7to-10, 1941, before R. N. Denham, the Trial Examiners duly desig-nated by the Chief Trial Examiner.The Board, the respondent,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues wasafforded all parties.On March 27, 1941, during the course of thehearing, counsel for the Board moved to amend the .complaint byadding the allegation above referred to with respect to the dischargeof Labiak, which motion was consented to by the respondent andgranted.'On April 7, 1941, the respondent moved to strike saidamendment on the ground that no charge had been filed upon whichthe Board could properly base such an allegation, which motion wasdenied.At -the close of the Board's case the respondent moved todismiss the complaint with respect to the alleged refusal to bargain,which motion was denied, and at the close of the entire case counselfor the Board moved to conform the pleadings to the proof, whichmotion was granted.During the course of the hearing the TrialExaminers made a number of other rulings, including rulings on-objections to the admission of evidence, on motions for adjournments,7At the hearing referred to below the respondent attempted to show that the filing of the fourth amendedcharge was not authorized by the Union.The record shows that the fourth amended charge was filed onbehalf of the Union by one Miller, then its financial secretary,treasurer,and business representative, andduly appointed by Upholsterers'International Union of North America as organizer with authority torepresent the ". .Union..and its members in all business of the . . . Union,provided,and so longas such acts are in accordancewiththe laws of the...Union and the General Laws of the InternationalUnion ."Our attention has not been called to any provision of the "General Laws" of Upholsterers'International Union of North America or of the rules for local unions included therein indicating that or-ganizers were not authorized to file charges with the Boardwe find that Miller was authorized to filechargesMoreover Article II, Section 1, of National Labor Relations Board Rules and Regulations-Series2, as amended,provides that a charge may be made by "any person or labor organization "4Trial Examiner Kennedy ruled that the respondent would not be required to adduce evidence withrespect to the amendment to the complaint until the expiration of 10 days from the date of such amend-mentThe respondent opened its case on April 7, 1941,which was 11 days after th9 amendment. NATIONAL MINERAL COMPANY ,347and on other motions.On April 19, 1941, Trial Examiner Denhammade an order granting in part the respondent's motion, filed withthe Chief, Trial Examiner on April 15, 1941, pursuant to leave givenat the hearing, to include in the record in this case certain parts ofthe transcript inMatter of NationalMineral CompanyandChromeFurniture,Handlers and Miscellaneous Crafts Union, Local No. 658 oftheUpholsterers' InternationalUnion, affiliated with. the AmericanFederation of Labor, successors to Beauticians' Supplies and CosmeticWorkers Union, Local 21107 (A. F.- of L.).5The Board has reviewedall rulings of the Trial Examiners and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On April 16, 1941, the Board, acting pursuant to Article II, Section36,ofNational Labor Relations Board Rules and Regulations-Series 2, as amended, ordered the proceeding transferred to and con-tinued before the Board for action pursuant to Article II, Section 37,of said Rules and Regulations.The Board further ordered that noIntermediate Report be issued by the Trial Examiners and, actingpursuant to Article II, Section 37 (c) of said Rules and Regulations,ordered that proposed findings of fact, proposed conclusions of law,Section 37, of said Rules and Regulations, the parties would havethe right to request oral argument and to file exceptions within 20days and to file a brief with the Board within 30 days from' the dateof said proposed findings, conclusions, and order.On December 19, 1941, the Board issued and duly served uponthe parties its Proposed Findings of Fact, proposed Conclusions ofLaw, and Proposed Order. On January 7, 1942, the respondentrequested oral argument, and on January 20, 1942, filed exceptionsto said proposed findings, conclusions, and order.On January 22,1942, pursuant to notice, a hearing was held at Washington, D. C.,for the purposes of oral argument.The respondent and the Unionwere represented by counsel and participated in the hearing.The respondent asserts that it was prejudiced by Trial Examinerrating into the record the entire record in the representation proceed-ing.Since the record in question is before us in the present proceed-ing, this ruling was not prejudicial.'The respondent also contends that it was deprived of a fair hearing.!Case No R-1855,25 N. L R B 3, and 27 N L R B. 432.6Pittsburgh PlateGlassCompany v. NationalLaborRelations Board et at,313 U.S. 146, alf'g 113 F (2d)698 (C. C A. 8)enforcingMatter of Pittsburgh PlateGlassCompanyandFederation of Flat ClassWorkers ofAmersca, affiliated with C. I0 , 15N L R. B 515 The Courtsaid at page 157It is entirely proper for the Board to utilize its knowledge of the desires of the workers obtained inthe prior unit proceeding,since both petitioners,the employer and theCrystal CityUnion, were partiesto that prior proceeding.The unit proceeding and this complaint on unfair labor practices are reallyone.Consequently the refusal to admit further evidence of the attitude of the workers is unimportant.Moreover,the respondent was permitted to have explicitly incorporated in the record such portions of therecord in the representation proceeding as were material to the present proceeding r348DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause Trial Examiner Denham-on several occasions refused con-tinuances, varying in amount, requested by the respondent in orderto afford it additional time within which to prepare its case.'We areof the opinion, however, that the respondent's contention i's without-merit.'The complaint, noticing the bearing for March 20, 1941, wasserved on -March 8, and the Board's case was introduced from March21 to 28.On several occasions during the Board's case Trial ExaminerKennedy recessed the hearing in order to permit counsel for therespondent to interview the Board's witnesses with a view to preparingand presenting the respondent's defense.- After the close of theBoard's case the hearing was adjourned for 10 days and it then con-tinued for 4 additional days before Trial Examiner Denham.Theevidence introduced by the Board as to the respondent's alleged unfairlabor practices was specific and related to activities of officials andsupervisory employees still employed by the respondent, who, as faras the record shows, were available to testify in refutation of theBoard's evidence, if it was untrue.The respondent, however, madelittle attempt to refute the Board's evidence.On the last day of thehearing, in response to the respondent's request for an adjournment,Trial Examiner Denham recessed the bearing from 11 a. m. to 1 p. in.in, order to afford the respondent a further opportunity to produceits witnesses.The respondent's counsel returned to the hearing sometime after 1 p. in., but offered no additional witnesses for reasonspreviously assigned and shortly thereafter the hearing was closed.We are of the-opinion that Trial Examiner Denham's rulings on therespondent's motions for -a continuance were not, in the circumstancesof this case, unreasonable or arbitrary and did not represent an abuseof the discretion committed to him, but, on the contrary, were con-sonant with the maintenance of orderly procedure and of the reason-ably expeditious conduct of the hearing, and that the respondent wasnot denied a full and fair hearing.'7When the Board rested its case on March 28 the respondent applied for a 3-week adjournment. Thecase was adjourned to March 31, on which date it was further adjourned to April 7.No testimony wastaken on March 31, and proceedings that day were confined to two '/-hour sessions.On April 7, immedi-ately after the opening of the first session presided over by Trial Exathmer Denham, counsel for the respond-ent requested a further adjournment, which was deniedThereafter, during the course of the hearingbefore Trial Examiner Denham counsel for the respondent made several further requests for an adjournment,which were likewise deniedThe respondent's attorney stated that, guided by certain rulings of TrialExaminer Kennedy and by certain evidence introduced by the Board with respect to the respondent'searly labor history, he devoted the 10-day continuance to the preparation of evidence with respect to suchearly labor historyShortly after the opening of the respondent's case, however, Trial Examiner Denhamstruck out as immaterial evidence of such history introduced during the Board's case and excluded suchevidence offered by the respondent.Counsel for the respondent claimed, in seeking further adjournments,that he was unprepared to proceed with other defenses.8It is significant,we believe, that, as stated above, the respondent requested an adjournment immediatelyafter theopening ofthe first session presided over by Trial Examiner Denham and even before he hadmade any rulings.-9 SeeNationalLabor RelationsBoard v Algoma Plywood and Veneer Company,121 F. (2d) 602 (C C A. 7),setting aside, on other grounds,Matter of Algoma Plywood and Veneer CompanyandLocal 1521,Ln,tedBrotherhoodof Carpentersand Joinersof America, A. F. L ,26 N L R. B. 975,Franklin vSouth Caro-lana,218 U. S. 161, 168, Samples v.LadedStates, 121 F. (2d) 263, 266 (C. C. A. 5)- NATIONAL MINERAL COMPANY349The Board has considered the respondent's exceptions and, exceptas they are consistent with the findings, conclusions, and order below,finds them without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNational Mineral Company is an Illinois corporation having itsprincipal office and plant at Chicago, Illinois. It is engaged in thedesigning,manufacture, sale, and distribution of-chrome furniture,hair dryers, permanent-wave machines, beauty-parlor equipment,cosmetics, and other supplies.It employs about 650 persons.From May 1, 1939,` to and including April 30, 1940, the value offinished products manufactured by the respondent was substantiallyin excess of $250,000.Approximately 85 percent of these productswere sold by the respondent and shipped from its plant in Chicago topurchasers and users outside Illinois.During the same period therespondent purchased raw materials, consisting of, steel tubing, ply-wood, leatherette, bottles, -oil, chemicals, and other materials andsupplies, valued at substantially in excess of $125,000.Approxi-mately 47 percent of these raw materials and supplies were purchasedby the respondent and transported from points outside Illinois to itsplant in Chicago.II.THE ORGANIZATIONS INVOLVEDChrome Furniture, Handlers and Miscellaneous Crafts Union No.658,affiliatedwithUpholsterers' InternationalUnion of NorthAmerica, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the respondent.Beauticians Supplies and Cosmetic Workers Union Local 21107,affiliated with the American Federation of Labor, was a labor organi-zation admitting to membership employees of the respondent'i°III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Chronology of events(a)Events prior to the strike of February 12, 1940Between the early part of 1937 and the latter part of 1939 oneMichael O'Nesta conducted organizational activities among the re-spondent's employees on behalf of Local No. 21107, and from timeto time conferred with the respondent regarding possible recognition10See footnote 22 infra. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDof that organization as bargaining agent of the employees.On May26, 1939, Local No. 21107 entered into a stipulation with the respond-ent and"theRegional Director,pursuant to which, among otherthings, Local No. 21107 withdrew certain charges of unfair labor prac-tices theretofore filed.In about October or November 1939 Onesta introduced HaroldMiller, financial secretary,treasurer,and business representative ofLocal No. 21107,to the respondent as his assistant.In November1939Miller and several other organizers appeared on the streetadjacent to the employees'entrance of the respondent'splant onemorning and distributed literature and membership applications tothe employees going to work.Tennyson,the employee in charge ofthe entrance,and Matthew,a superintendent with authority to dis-charge employees,ordered the organizers away from the plant,statingthat theyhad no right to distribute literature or to be there, butapparently the organizers refused to leave.Tennyson thereuponinstructed employees entering the plant not to accept the literature or,if they had already done.so, to throw it away.When the organizersappeared again at closing time that day and in the morning the nextday, Tennyson stationed himself in a window above the doorway andobserved them, while Matthew walked up and down on the sidewalk.On both occasions a police squad car occupied by policemen wasparked near the entrance. -For several months the organizers conducted activities at theentrance to the respondent's plant each morning and evening.Onone occasion Leona LeDonne,an employee,signed a membershipapplication immediately outside the entrance and delivered it'to oneof the organizers.When she entered the building Tennyson andMatthew asked her why she had signed the application,and, uponreceiving no answer,ordered her to surrender her employees'identifica-tion badge, an instruction equivalent to a lay-off.However, GeorgeCalloway, LeDonne's foreman, countermanded this order.There-after Tennyson compelled LeDonne to exhibit her identification badgealmost every day when entering and leaving the plant, althoughpreviously, since he knew her, he had never imposed that requirement.At about that time Matthew criticised LeDonne for conversing withthe union organizers too much and warned her to desist if she valuedher employment. , The testimony upon which we base all the fore-going findings was undenied.llThe testimony is in conflict as to whether or not Tennyson was asupervisory employee.12Irrespective of the supervisory or nonsuper-11Tne respondent asserted that it wished to adduce testimony contradicting some of the Board's evidencebut that it required additional time to prepare its case.The denial of the respondent's requests for adjourn-ment is discussed above.-12One Board witness testified that Tennyson was "in charge of the maintenance men," but anotherdescribed him as "some kind of a night watchman, sweeper or something" and testified that he was not a"boss."- NATIONALMINERALCOMPANY351visory nature of-Tennyson's duties, it is clear that he was placed bythe respondent in charge of the employees' entrance, and his activitiesin the course of controlling that entrance, therefore, appeared to havebeen authorized by the respondent. In addition, since his activitieswere to a large extent carried on in conjunction with SuperintendentMatthew, a supervisory employee with power of discharge, there canbe little doubt that they were in fact as well as appearance so author-ized, and we so find.Various other supervisory employees made statements and directedquestions to employees concerning union activities during this period.James Zach, foreman of the upholstering department, inquired ofRaymond Kwaiter, an upholsterer, if he had attended a union meet-ing, and upon receiving an affirmative reply, asked, "What kind ofballyhoo have they got now?"Thereafter Zach frequently expressedthe opinion to Kwaiter that the latter was a fool to join an organiza-tion, and in the early part of February 1940 told him that Local No.21107 "would never get in there," that the respondent "had an ace inthe hole whereby even if it came to a pass of any kind that no Unionwould get in," and that Local No. 21107 was "fighting a losing battle."During January 1940 Jeanne Burke, forewoman of the powder room,approached employees at work in her department to inquire if theywere going or had gone to union meetings.On one occasion, receivingan affirmative reply, she asked if the employees were not satisfied withtheir wages and working conditions, and warned them that if they"knew what was good" for them, they "wouldn't go to meetings."On another occasion she told an employee who admitted havingattended a certain meeting 13 that her "talk . . . was all right,because they had all the names up at the office."Another employeewho had been to the meeting,14 when asked by Burke about her-attendance, "just put her head down and said she didn't know."Burke told Loretta Podalak, who also had admitted attending meet-ings, that she did not see why Podalak was doing so, that nothingwould come of them, and that if Podalak continued, "they were goingto make it pretty tough" for her.The testimony upon which we basethe foregoing findings concerning Zach and Burke was also undenied.Albert Labiak, a former employee in the metallic assembly depart-ment, who joined Local No. 21107 in about October 1939 and attendedpractically all meetings of the organization, testified that in the fall of1939 his foreman, Calloway, asked him if the union organizers werebothering him; that Calloway asked him about the union meetings onthe day following each meeting; and that on one such occasion Labiakreplied that Calloway knew more about the matter than Labiak.Calloway denied having discussed the-meetings with Labiak or having13This employee was Clara Sypniewski.34This employee was Mary Venezio.448105-42-vol. 39-24 352 'DECISIONS,OF NATIONAL LABOR RELATIONS BOARDquestioned him about them, but upon a consideration of all the testi-mony in the case we accept Labiak's testimony."(b)The strike and the events following the strikeOn February 8, 1940, the respondent informed Miller -that itrefused Local No. 21107's request for exclusive recognition and wouldnot consent to an election to determine the question, but that anyelection would have to be ordered by the Board.On Monday, Feb-ruary 12, Local No. 21107 called a strike.A substantial number ofemployees struck 'B and the plant was picketed.On Wednesday, February 14, the non-striking employees, while atwork, were requested by the respondent through its comptroller, itspersonnel director, and other supervisory employees, to sign thefollowing statement:-Police Department, Mr. Fee and to all Whom it May Concern:Gentlemen:We are employees of the National Mineral Company and do notwish to be molested while walking to and from work or at home.We are satisfied with the hours and wages and conditions of laborof the National Mineral Company and its policies regarding raisesand promotions.We do not wish .work to be stopped while a disputeis going onwith certain organizers.The Company has never told us to join or not to join any Union,nor has the company until this time spoken to us concerning theforegoing matters.We understand that we are not required to sign this statementnor join or refrain from joining any Union as a condition to-keep our jobs.Meanwhile the individual striking employees, including the mem-bers of Local No. 21107, were being frequently solicited by officialsand other supervisory employees of the respondent to return to work.''Most of the soliciting was directed to strikers who were picketing orwere gathered near the plant, but in some cases they were approachedat their homes.A number of the supervisors attempted to impressupon the strikers that their action in striking was foolish and hazard-ous,making remarks such as: "Get wise to yourself, kid, and comeback to work . . . you stay out there long enough, you will eitherI6We note in this connection that counsel for the respondent commented,with reference to Labiak'stestimony on another point, "Now, you heard the witness testify and he is trying to recollect correctly,and I think he is being fair-minded about it .IiGerald Gidwitz,the respondent's secretary-treasurer,and in charge of plant production and personnel,testified that about one-third of the employees struck.17Among those who conducted such solicitation were Gidwitz,Calloway, Matthew. and Grant,a chemist,in charge of the powder room NATIONAL MINERAL COMPANY353starve or lose your work"; and "if . . . [the pickets] were smart...[they] wouldn't get . . . [their] fur wet" and ". . . I am giving.you your last chance to go back to work . . . What means more toyou, your check or a couple of Union men?"The evidence that thesestatements were made was uncontradicted.On Wednesday, Feb-ruary 14, 1940,the respondent distributed a letter among the strikersin which it stated that the respondent was "employing help to fill outitsworking force," that it did not wish to fill out its force before find-ing out whether tion-working employees desired"to return to theirjobs," that it was not concerned with whether or not employees were,union members, that persons who "voluntarily walked out" mightreturn to work whether or not they were union members, that therespondent would assume that persons not returning by the end of theweek did not intend to return to work, and that the respondent wouldact accordingly.-The next day, which was the day on which the employees' pay forthe previous week was due,the respondent informed the strikers thatto receive their pay they would have to sign the following statement:FOR THE PURPOSEOFNOTICE UNDER REGULATION 14-17of theILLINOIS SOCIAL SECURITY REGULATIONTo-------------------------------------------------Do you wish your employment considered ended'?YesqNoqClock No. ------ Name: --------------------------------Sign here-Many employees refused to sign the statement that day but subse-quently, upon Miller's advice,they did so and were paid.On Friday,February 16, the respondent sent a second letter tothe striking employees.In this letter the respondent stated: "If theperson to whom we are directing this letter voluntarily refuses toreturn to work by Monday,we must consider his actions as desiring toend his employment with us and we, will obtain someone to fill eitherhis or her present job."On Monday,February 19, strikers began to return to work and at aconference that day, attended by representatives of the respondent,Local No. 21107,the Board'sRegional Office, and various AmericanFederation of Labor unions, an agreement was reached terminating 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe strike.The remaining strikers returned to work the followingday, and none was denied employment.18 Immediately following thetermination of the strike Gidwitz went to the various sections of theplant and addressed the employees:He stated, among other things,that the respondent was uninterested in the employees' membershipor non-membership in Local No. 21107 and would treat all employeesequally regardless of whether or not they had struck.That week therespondent issued a letter to its employees in which, among otherthings, it thanked the non-strikers for their "understanding of thecompany's problems," assured the strikers that they were welcomeback and would not be discriminated against, expressed regret "thatthere has been any cause whatsoever which made it necessary foranyone to have lost any time from their employment," and gaveassurance that all employees were to be considered permanent em-ployees.The letter also stated, near the close:Let us all remember that the only "ism" in which we are in-terested is that of Americanism and be grateful for the oppor-tunity which each one of us in this country has been afforded,and in the one country where opportunity, initiative, and willing-ness to get ahead carries with it no discrimination and no re-striction."Notwithstanding the respondent's various protestations of dis-interest in the employees' union membership, its officials and super-visory employees continued after the strike to manifest to the employeeshostility to Local No. 21107.Burke, forewoman of the powder room,and Roder, a foreman, frequently warned employees not to engage in"union talk."A plant rule forbade employees to converse duringtheir work, but the rule was not usually enforced, and the warningsgiven related only to "union talk."Gidwitz asked LeDonne why she"was in the Union," why she "stuck so much for it," "what was Mr.Miller to her," and whether she had "anything to do with the Union."He inquired of her also as to events at union meetings and askedspecifically what Miller had said, stating that Local No. 21107 wasmaking'many false statements and that he desired evidence of whatwas said about the respondent at the meetings.LeDonne was underthe impression that Miller claimed that Local No. 21107 had beengranted exclusive recognition, and she so informed Gidwitz.OurIsCounsel for the Union introduced evidence tending to show that some striking employees,on returningto work, were transferred to more disagreeable jobs formerly held by non-strikers,who were given thestrikers'positionsWe do not think that this alleged discrimination was intended to be covered by thecomplaint or that the question was adequately litigated.We therefore make no finding with respect thereto11The letter also stated that the 75 new employees hired during the strike were needed because of a seasonalincrease in sales and that preparation for additional employees had been made"the weekend before thedisturbance";invited suggestions for improvements,promising to pass savings on to the employees, andexpressed the hope that courses for the employees in shop methods and administration might be instituted. NATIONAL MINERAL COMPANY355findings with respect to the foregoing actions of Burke, Roder, andGidwitz are based upon uncontradicted evidence.Foreman Calloway continued to ask Labiak about union meetingsand questioned him about the number of persons attending and whatprogress was being made.Calloway stated that Local No. 21107"didn't stand a chance of getting in, they were just out to get our dues,that the whole thing was all over . . ."At the hearing Callowaydenied having made such inquiry or statement but upon consideringall the testimony in the case, we do not credit his denial.20 On Feb-ruary 23 1940, during working hours, Zackover, an employee in theupholstering department who had not picketed during the strike andhad returned to work the day before the end of the strike, polled theemployees in that department as to their "stand on this Union busi-ness," recording the results.This was in the presence of, and afterconsultation with, Foreman Zach; 21 and immediately after taking thepoll Zackover went to the office and handed a paper to Gidwitz.Raymond Kwaiter, an employee, who was watching the proceedings,was admonished by Zach:Put your nose in the cotton, Kwaiter, never mind what isgoing on around the shop.At about that time Zach advised Kwaiter, who was at work in hisdepartment, to-. . . forget all about fooling with the .Union now.All youdo is hear a lot of talk from them and you can go up on a roofand hear just as much.Zach then stated, "as a personal friend," that Kwaiter would be dis-charged without notice if he" [got] . . . to walking from departmentto department and-mentioning the Union in the plant."Zach alsostated:You _ are not so dumb . . . you could be treasurer of -theUnion, and you can get away with the money as well as the nextguy;and, referring to the loss of wages during the strike:You chump, just figure it out yourself, if you get a dime raisenow it will take you two or three hundred hours to make up theloss that you had for one week.Zach suggested to Kwaiter that if the latter formed "a little club orassociation," that would "square" Kwaiter with Gidwitz.The testi-mony as to the taking of the poll and Zach's statements was undenied.Shortly after the strike there was posted on the respondent's bulletinboard, immediately under notices concerning unemployment insur-20 See footnote 15,supra.ItThe record shows that Zackovor conversed with Zach immediately prior to canvassing the employees. 356DECISIONS OF-NATIONAL LABOR RELATIONS BOARDante benefits, a cartoon depictingaman of unpleasingappearancecarrying a sign reading: "We want the world with a picket fencearound it, see?"Printed on the cartoon was the following inscription:DON'T be an ugly dissatisfied workman.Be glad you have agood job and wages to keep yourself and family in comfort.The record contains no testimony that the respondent had notice ofthe cartoon's presence on the bulletin board.However, the recordshows that the cartoon remained posted at least "a couple of days."We are convinced, and we find, that the respondent had notice of thepresence of the cartoon on the bulletin board but failed to remove itforthwith.(c)The Board electionOn March 19, 1940, Local No. 21107 filed with the Regional Directora petition for investigation and certification of representatives of em-ployees of the respondent, and on April 29, 1940, the Union filed anamended petition "as successorto" Local No. 21107.22After a hear-ing, participated in by the Union, and, under reservation of objections,by the respondent, the Board on July 2, 1940, directed an election.among employees-of the respondent found to constitute an appropriateunit.23On July 20 the Regional Office informed the respondent thatthe election was set for July 23 and requested the respondent to desig-nate two non-supervisory employees to act as its observers at the elec-tion.The Board's representatives on several occasions requested therespondent to furnish"a copy of its pay roll for use in determining theeligibility of voters and on July 20 sent the respondent notices of theelection to post in the plant.The respondent refused to permit theposting of the notices or to furnish the pay roll.A notice of electionwas posted outside the plant and a representative of the Board dis-tributed copies of the notice to the employees as they entered, but nonewas posted in the plant.On July 23 the respondent applied to theFederal District Court for a temporary injunction restraining theBoard from holding the election and for other relief.After a bearingthat day application for the temporary injunction was forthwithdenied.24The election was held, as scheduled, on July 23, `1940,- at a houseimmediately across the street from the plant and within 45 feet of theemployees' entrance.Under protest the respondent sent 2 employeesto act as observers at the election, the 2 persons originally designatedby it having been rejected by the, Board's representatives as having22 In Case No. R-1855 referred to above(see Statement of the Case),the Board stated that the Union'scharter was issued on March 25, 1940,upon application of the executive board of Local No. 21107, and thatthe charterof Local No21107 was thereupon surrendered to the American Federationof Labor.22 25 N L. It. B. 2.24The entire complaint was dismissed on September 18, 1940, on the respondent's own motion. NATIONAL MINERAL COMPANY- 357supervisory authority.25Each voter was required to execute anaffidavit establishing his eligibility to vote under the Direction ofElection."The regular hours of work at the plant were 8 a. m. to 4:30 p. m.,and the balloting was conducted between 7 and 8 a. in. and 4:30 and7 p. m. A number of supervisory employees of the respondentgathered on the sidewalk near the employees' entrance at about 7 a. m.on the day of the election and throughout the balloting, both in themorning and in the afternoon, several of them were there, in a positionto see which employees voted.27The respondent attempted to showthat it was not unusual for foremen to loiter near the plant entrance,inthe morning before work.However, no showing was made that fore-men customarily appeared as early as they did on the day of the elec-tion or in as great numbers, or that any foreman was- present on thatday for any reason except to observe the election.Moreover, exceptfor the occasions referred to above, when Matthew and Tennysonobserved the activities of the organizers for Local No. 21107, no evi-dence whatever was introduced that supervisory employees ever re-mained near the entrance after work.We find that the foremenloitered at the employees' entrance in order to observe who voted.28Several witnesses testified that on the day of the election variousemployees stated that they did not vote because of fear-of the super-visory employees watching the polling place.Other witnesses testifiedthat their own failure to vote was not due to the respondent's action.29The record shows that the holding of the election was publicized anddiscussed among the employees at least throughout the day of theballoting, and no evidence was introduced showing that any eligibleemployee did not know of the election in time to participate.Only83 employees voted in the election, 71- for the Union and 11 againstthe Union, and 1 ballot was challenged.According to the respondent,453 employees were eligible to vote under the Direction of Election.On the day following the election, the Union issued a leaflet to theemployees stating that it had won the election by a majority of 7 to 1.The leaflet also stated that the respondent had tried to stop theelection -by obtaining an injunction but that the judge had "refused25One of the original designees was Kerber, the respondent's personnel director.m The Regional Director's Election Report in Case No R-1855 shows that the respondent provided itsobservers with a copy of the pay roll but refused to permit the Board's agents to use it in officially checkingeligible votersAt the request of the Board's agents the list was not used by the observers.57Among the supervisors in question were Roder, McKay, Calloway, Matthew, Zach, and Pastoni.The record shows that the president, personnel director, comptroller, and secretary-treasurer of the respond-ent were aware of these activities of the supervisory employees.58Cf.Matterof BemisBros. Bag CompanyandTextileWorkers Union of America,etc., 28 N. L. R B 43099The reasons for not voting advanced by these witnesses were as follows Lack of interest; lack of desireto vote either way; ignorance of "what it was all about"; gratitude to the respondent for providing workand satisfaction with conditions;"I guess I just didn't want to", and fear of loss of pay through a strikeOne witness surmised that employees did not vote because of opposition to the Union.The respondentstated that it desired to call all the employees in the plant to testify on this subject,but it was not per-mitted to do so. 358DECISIONSOF NATIONAL LABORRELATIONS BOARDto stop the election and stated that the workers had a right to votefor the -Union and that he could see no reason why the Companyshould want to stop the election."The leaflet invited all employeesto a meeting to set up committees "to take up the coming questionas to hours-wages-seniority rights-closed shop agreement withNationalMineral Co."That same day the respondent issued thefollowing statement to the employees:-July 24, 1940TO ALL EMPLOYEES:As again irresponsible people deliberately distort the facts andrefuse to tell the truth, I find it necessary to again speak to you,through this means, as I feel that you are entitled to know thetruth-not just one side of the story but the actual facts.'Out of the 475 people in the plant 453 were-entitled to voteunder the Board's orders.Of these only 82 voted and only 71voted to have representation through these peoples. (sic) 371people did not vote despite all the efforts made by outsiders,regardless of the fairness of their method or the truth and despiteall of these efforts to bring people to the poles (sic), 11 of thosethat did vote, voted against them.NOW WHAT DOES THIS VOTE MEAN? Certainly, avery poor showing, contrary to what was stated in a handbillwhich was passed out to you this morning on a total of 81 votes.If only 5 persons had voted that would still give the same storywithout the true facts, even though 448 persons had not votedwith them. It was just such tactics as these and other falsestatements which lead (sic) us to request the Board to bold offthe election until these same facts could be disclosed before theBoard and before each of you.As an example of the tactics used by these people, which wehave asked the Board to rule upon, in a certain letter addressedto us, dated November 30, 1939, they claim to represent amajority of the employees while their own testimony showedthat they had only 10 dues-paying members and a few signedslips.Then also you will recall that two years prior to this timea similar claim was made by Michael O'Nesta and his claimswere also shown to be unfounded.Other exaggerations weremade in the petition for an election, filed with the Labor Board.Comparing this with the results of yesterday's election and theclaims of these same people, we have no way of stopping thesemisrepresentations, but have brought them to the attention ofthe Labor Board.We have not disclosed these facts before aswe-believe that they should be settled by the proper authoritiesand therefore we do not propose, to list all the unfair practicesused by them, NATIONAL MINERAL COMPANY359NOW, WITH REFERENCE TO THE INJUNCTIONBEFORE JUDGE HOLLY:(Another attempt to distort the truth).We appeared before Judge Holly because we do not believethat this election should have been held until all matters beforethe Board have been disposed of and for no other reason, and wedo plan to bring these matters either before the Board or JudgeHolly.This suit was not dismissed, but is still pending. Itwas tactics such as these that have prompted us to do this.Mr. Gidwitz, at a meeting held last February, stated that hewas willing to speak to any employee, or to any person designatedto speak for such employee.This still holds good today.I assured you some time ago that the Management wouldshow no difference between members of a Union and non-membersand that all would be treated alike. I further stated, and I nowrepeat, that should any employee discriminate against anotheremployee, he or she will be immediately discharged, as all ouremployees must receive equal treatment and consideration, bothby the Management and by their felloe (sic) workers.Your working conditions alid your pay will be dependent notupon what outsiders want, but upon your production and whatyou can earn for the Company, as well as yourselves.I trust that you and your family will have a most enjoyablevacation.-Louis P. SteinLouis P. STEIN,President.On July 25, the Union replied with another leaflet in which, amongother things, it stated that the respondent's intimidation had keptemployees from voting, and accused the respondent of having brokenan alleged promise made at the hearing in the representation proceed-ing to submit a pay roll to the Board. The leaflet stated: "We believehe never had any intention to turn the pay roll over in the first place...If the company was sincere, the pay roll would have been sub-mitted to the Labor Board." The Union also informed the employeesthat it had filed charges of unfair labor practices against the Companyand that, "This is the one complaint that National Mineral Co. seemsto worry more about than anything else." On or about July 25 therespondent issued the following statement to the employees:TO ALL OUR EMPLOYEES AND FELLOW WORKERS:On the last few evenings on my way home, I picked up hand-bills distributed to you. I have remained silent all along, until Iread the last false and un-American statement made by peoplewhom I consider without any responsibility, who are trying to 360DECISIONSOF NATIONALLABOR RELATIONS BOARDtake the reins of guidance through false and abusive statements,which I consider a tragedy.The reason I have kept quiet and have never voiced my opinionor been in touch with you was because I always felt that our co-workers had good sense and intelligence and realized that suchstatements were untrue and were designed merely for the purposeof stirring up trouble by people who have never been connectedwith this company and are unacquainted with the principles andhigh spirits of this organization towards labor, and particularlytowards our employees, as we have always considered thisorganization as one large family.But now that the good faith of our company has been viciouslyattacked by-these same outsiders, I must speak.Our company has been founded upon the, solid-rock of goodfaith . . . good faith with its customers . . . good faith withits employees . . . and good faith with the public. It is only bythis principle consistently followed, that we, all acting together,have enjoyed the reputation of becoming the largest and mostrespected in our field.It is only by this same principle that we have been able toincrease our working force, increase the general wage level over ourcompetitors, given our employees the benefits of insurance to theirfamilies, and in sickness, to themselves; given our employeesbetter working conditions, and retain the loyalty of our employeesover such a long period of time.Whoever attacks this good faith attacks each of us individually;attacks the source-of our livelihood and destroys the possibilityfor future improvement.Whoever does this falsely to createill-will towards the company is guilty of a vicious disregard of therights of us all:Until now we have been unwilling to get into a dispute withpeople who use such unfair tactics, especially since we do not andcannot feel that this would be permitted by honest, loyal andlevel-headed employees of our company.In the history of our business, we have never made any state-ment to you, nor have we made any promises that we have notkept in every detail.As intelligent people, compare our responsi-bilities, our promises, our statements, to the absurd and im-possible statements and promises, varying from day . to day,which have been made by people whom I consider irresponsible.We refuse to enumerate the many statements we have heardmade to you which were impossible to be kept by anybody. -You must decide for yourself how far you can believe outsiderswho are not connected with this company, who do not have any NATIONAL MINERAL COMPANY361interest in the welfare of this company, who use such un-Americanmethods for the sole purpose of gain-(sic) their own personalends,-regardless of the destruction of good-will of this company,its employees,and the opinion of the public.Remember, that those who oppose these tactics have riot beenpermitted to speak; only the false and objectionable side of thepicture has been presented to you.I feel that the company's responsibility to our employees andto their families requires us to sternly denounce the injustic0that has been done to us as a company and as individuals whohold high ,regards for anything that is considered fine, in thedistribution of these false and un-American statements, especiallyat a time when increasing taxes and costs and declining markets,because of the war overseas, add additional burdens in carryingon our business.I ask that you do your share to answer any false and maliciousstatements that tend to undermine the faith which you and Ihave in our company, in the continuing prosperity of every oneof its employees.Yours sincerely,Louis Y. Stein. -Louis P. STEIN,President.2.ConclusionsThe foregoing chronology shows an unremitting campaign by therespondent against the unionization of its employees.The campaignnullified any possible effect of the respondent's repeated assertionsof the employees' freedom to join Local No. 21107. Immediatelyupon the appearance of Miller and other organizers at the plant in thefall of 1939 the respondent's attitude was manifested when its repre-sentatives ordered the organizers away.At the hearing the respon-dent sought to justify this action by showing that the plant was inthe Central Manufacturing District, an area in which most of thereal estate, including all streets, is privately owned by a corporationthat maintains its own street lighting and displays signs on some,but not all, streets stating that the property is owned by the District.However, the record shows also that the streets of the District are notfenced off from the rest of the city, and that no "no trespassing"signs were posted near the plant.There is no evidence of authorityin the respondent to limit or control the use of the street in question.Moreover, the street was accessible to -the general public and it wouldhave been improper for the respondent, if it had such authority, toexercise it for the purpose of hindering the organization of its employ- 362DECISIONSOF NATIONAL LABOR-RELATIONS BOARDees3°Since there is no evidence of misconduct by the organizerswarranting their exclusion from the street, it is plain that the solereason they were ordered away was to prevent their union activities.When the organizers refused to retreat, the respondent attemptedtomake their efforts fruitless by maintaining constant watch overthem, thus indicating to the employees that any communication withthe organizers would be known to the respondent and might result inreprisal.The respondent contended that this surveillance was nec-essary because of violence accompanying past organizational activitiesand in order to have first-hand knowledge of what was going on.The record shows no violence occurring at the time here in questionor between May 26, 1939, when the settlement agreement abovereferred to was entered into, and said time.31 It is clear that, withpolice at the plant, no reasonable' apprehension of violence existed.Moreover, in view of the respondent's action in ordering the organ-izers-away and of its other actions referred to below, the surveillanceof the organizers necessarily appeared to the employees as a warningto refrain from joining or assisting Local No. 21107 or any otherlabor organization.The respondent also exerted direct pressure upon the employeesto coerce them into rejecting unionization. Its representatives in-structed employees to refuse or discard union literature and member-- ship applications;' questioned employees concerning union member-ship and activities, and openly kept each other informed thereof;deprecated the activities of Local No. 21107 in statements to employ-ees and represented its efforts as hopeless; indicated displeasure withand suspicion of employees who became members, and a low opinionof their intelligence; warned employees, upon pain of reprisals, notto attend union meetings or speak to organizers; and in at least onecase purported to discharge an employee for joining Local No. 21107.The respondent also, with no justification apparent in the record,asked employees if the organizers were "bothering" them, attemptingin this manner to encourage hostility to Local No. 21107.When, in the face of the foregoing obstacles, Local No. 21107 feltthat it had enough strength to warrant asking the respondent to-consent to an election, the respondent took the position that anelection would have to be ordered by the Board after hearing.Thisposition was part and parcel of the respondent's long campaign tofrustrate Local No. 21107 and to discourage employees from joiningiU SeeMatter of Ford Motor CompanyandInternat onal Union,United AutomobileWorkers of America,14 N. L. R. B 346,374, enforced, as modified,N. L. R. B. v. Ford Motor Co.,114 F(2d) 905(C. C. A. 6),cert. denied 312 U. S.689;Matter of Harlan Fuel CompanyandUnited Mine Workers of America, District 19,8 N. L. R B. 25, 32;Matter of United Dredging Company,etcandInland Boatmen'sDivision,NotionalMaritime Unior, etc.,30 N. L. it. B. 739.iiThe respondent was not permitted to adduce evidence of violence prior to the settlement agreement.Evidence of violence of the nature offered by the respondent with respect to such prior period would beimmaterial in the circumstances of this case. NATIONAL MINERAL COMPANY363that organization, or engaging in concerted activities.We are,therefore convinced, and we find, that the strike was caused by therespondent's unfair labor practices.The respondent seized upon the strike to further its attempt todefeat organization of its employees.In circulating the statement ofFebruary 14 the respondent induced the non-striking employees totake concerted action in opposition to Local No. 21107 -and withrespect to rates of pay, hours, working conditions, and mutual aidand protection, an area of activity closed to employers. In the state-,ment the respondent attacked Local No. 21107 by representing thatthe strike was a dispute between the respondent and interloping out-side organizers, of which the employees were incidental -victims.When soliciting the strikers to return to work the respondent againutilized the occasion to attack Local No. 21107. It required thestrikers to decide individually as to returning to work, ignoring LocalNo. 21107, thus depriving the strikers of the advantage of the con-certed activity upon which they had embarked.Through the deviceof announcing that employees not reporting for work by a certaintime would be deemed to have resigned, the respondent in effectthreatened them with discharge for exercising their right to continuethe strike.Moreover, by characterizing the strike as foolish andhazardous and as being conducted for the benefit of "a couple of unionmen" the respondent attempted to turn the employees against LocalNo. 21107.We find that by soliciting the striking employees' returnto work in the foregoing manner the respondent discouraged its em-ployees' union membership and concerted activities.32With respect to the statement which the employees were requiredto sign in order to obtain their pay checks during the strike, counselfor the respondent admitted that the requirement appeared to theemployees to be "an oppressive activity of the company," but statedthat the respondent's position was:that these employees would not be entitled to UnemploymentCompensation if they were fired; the Company did not wish totake that responsibility, and they held the checks and said"Any time you come in you can have the check, but you willhave to decide whether you want to be an employee of thecompany or not."He further stated that the facts showed: "that the Company was'notwilling to deprive these people of their unemployment compensationunder the Illinois laws unless they themselves took that responsibility"An examination of Illinois Social Security Regulations 14-17in effect at the time of the strike and of the forms therein prescribed,12 SeeMatter of Tidewater Express Lines,Inc.andFreight Drivers & HelpersLocalUnion No. 667,32 N. L.R. B. 792. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which we take notice, fails to disclose any requirement for thestatement.In view of the -respondent's announced intent to dis-charge employees who continued to strike, it is plain that, the solepurpose of this statement was to confuse employees into the beliefthat by stating the obvious fact that they wished to be consideredemployees they renounced their right to continue the strike.-The respondent, in its letter to the employees after the strike,asserted a willingness to overlook the strike.At the same time,however, it expressed thanks to the non-strikers and regret for someemployees' loss of wages, and it permitted a cartoon hostile to strikersto remain posted on its bulletin board, thus attempting to arouseresentment against Local No. 21107. In the light of these facts therespondent's reference to "an -ism," -otherwise enigmatic, containedin its letter to the employees after the strike, appears to have been afurther attempt to discredit that organization.After the strike- the respondent continued its policy of combattingLocal' No. 21107.Thus Burke, Roder, and Zach enforced the plantrule- against talking only or preponderantly with respect to talk aboutunions; Zach and Gidwitz permitted an employee who had desertedLocal No. 21107 to poll the upholstery-department employees as totheir stand on unionization while Zach warned a union member notto watch him; and Gidwitz and Calloway questioned employees asto happenings at union meetings.Gidwitz's questioning of LeDonneas to why she remained loyal to Local No. 21107 and Calloway's andZach's comments and advice to Labiak and Kwaiter.were patentattempts to discredit Local No. 21107 and to dissuade employees fromremaining members thereof, and belie the respondent's contentionthat its officials were merely seeking evidence concerning Local No.21107's alleged misrepresentations about the respondent.-The respondent carried its opposition to unionization of its em-ployees even to the extent of attempting, by refusal of its cooperationand by threatening and intimidating employees desiring to vote, firstto prevent the Board election and then to destroy its usefulness. ,- Wehave held that an employer is under a duty to cooperate with a labororganization to a reasonable extent in an inquiry as to its claim to havebeen designated as exclusive bargaining representative.In - ouropinion a similar duty lies to cooperate with the Board in a representa-tion proceeding, and the respondent's unjustified refusal to permit theposting of election notices or to furnish copies of its pay roll constitutedan interference with its employees' efforts at self-organization.Therespondent went beyond mere non-cooperation, and by maintaining33Matter ofBurnside Steel Foundry CompanyandAmalgamatedAssociationofIron, Steel & TinWorkers,etc., 7 N.L. R B 714, 723,Matter of Moltrup SteelProductsCompanyandSteelWorkers Organizing Com-mittee,LodgeNo1202,19 N L. R B.471, 491, enforced as modified,N L R B v MottrupSteel ProductsCompany,121 F. (2d) 612(C. C. A. 3),Matter of National Seal CorporationandInternationalAssociation ofMachinists,etc.,30 N. L. R. B. 188 NATIONAL- MINERAL COMPANY365surveillance over the polling place affirmatively interfered to preventexpression by the employees of their desires concerning representation.The testimony by employees that the respondent's acts did not intimi-date them from voting carries little or no weight, especially in view ofthe respondent's anti-union bias.34We have no doubt, and, we find,that employees who desired to vote for the Union did not participate.in the -election because of the respondent's actions, and that said,actions were responsible for the small proportion of the employeesvoting.35Finally, the respondent issued statements to its employees char-acterizing their chosen bargaining representative and its agents asirresponsible outsiders who attacked- the employees' source of liveli-hood, and who sought, through distortions and misrepresentations offact and false, malicious, and "un-American" statements, to stir uptrouble and grasp power, all for their own personal ends. It-may beassumed, without condonation and without so finding, that at varioustimes prior to the election the Union made certain misrepresentations,such as "puffing" its claims as bargaining agent and accusing therespondent of having offered a bribe to Miller or Onesta.No evidencewas introduced of any misrepresentations after the election.More-over, the invective of the respondent's statements plainly did not aimto correct misstatements or supply its employees with information, butsought only to destroy the Union and to deprive the employees of thebenefits of collective bargaining.38This conclusion is-borne -out bythe respondent's statement that working conditions and wages wouldnot "be dependent . . . upon what outsiders want . . .," a warningto the employees that, irrespective of the outcome of the election, therespondent would refuse to bargain collectively with the Union.The respondent alleged as a general defense to its foregoing actions-and to its refusal to bargain, discussed-below, that the Union's activ-ities, although apparently legitimate when considered alone, reason-ably appeared to the respondent to be illegal when considered againstthe background of alleged violence, misrepresentations, abuse ofprocess, and other circumstances which had accompanied, the efforts`of the Union and other labor organizations to organize the respond-ent's employees.Counsel for the respondent stated that this defenseis based upon the principle laid down by the Supreme Court inMilkWagon Drivers Union v. Meadowmoor Dairies, Inc.,"namely, that34Matter of Texarkana Bus Company,Inc , etc.,andAmalgamated Association of Street, Electric Railway andMotorCoachEmployees of America,etc , 26_N. L R B 582, enf'd.as mod ,Texarkana Bus Company,Inc.; etc.v N: L R B,119 F. (2d) 480(C. C. A 8),Matter of Manville Jenckes Corporation,and ano,andIndependent Textile Union of America,30 N. L R. B 382,footnote 3635New York Handkerchief Manufacturing Company v.N L R. B,114 F (2d) 144(C. C. A 7),cert. denied311 U. S 704,enf'g as mod.Matter of New York Handkerchief ManufacturingCo. andInternational LadiesGarment Workers Union Local No76, 16 N. L R. B 53236Matter of Pulaski Veneer CorporationandUnited Brotherhood of Carpenters&Joiners of America, LocalUnion #1862,10 N L. R. B. 136, 144.-37 312U.S.287. 366DECISIONSOF NATIONALLABOR RELATIONS BOARD"acts which in isolation are peaceful may be part of a coercive thrustwhen entangled with acts of violence."We are convinced, and wefind, that the Union's attempts to bargain with the respondent andits other organizational activities were made and carried on in goodfaith.Even if illegal activities of the character alleged had beenengaged in by the Union the respondent was obliged to treat withthe Union 38 and to refrain from interfering with the self-organizationof its employees.Evidence of such illegal activities was thereforeimmaterial.Plainly the respondent could have dealt with suchillegal conduct in some manner other than by refusing to bargainwith its employees' duly certified bargaining representative and bytaking it upon itself to discourage its employees from joining a labororganization and to prevent union activities which, standing alone,were legitimate.We are convinced, further, that the respondent did not believethat the Union's activities were part of an illegal course of violence,misrepresentation, and abuse of process as alleged.The record showsthat during the strike a girl striker assaulted a non-striking employee,but no_ evidence was adduced or offered of other violence connectedwith Local No. 21107, the Union, or their members.39The misrep-resentations proved or offered to be proved by the respondent werethat prior to the election the Union claimed to have been certifiedby the Board and that only union members would be eligible for em-ployment; that various labor organizations, including the Union andLocal No. 21107, from time to time made other claims of majorityto the Board, the respondent and to the employees which were un-true; that an organizer told the employees that they were "sorelyexploited" and that the respondent was making enormous profits;that union members accused Gidwitz of having offered Onesta orMiller a bribe; and that Miller claimed to have received a "power ofattorney" from "the District Attorney's office" or "some officials ofthe State . . . or Federal Government" to collect the strikingemployees' pay, on their behalf.The respondent attempted throughits cross-examination of Board- witnesses to establish additional mis-representations of which it admittedly knew nothing, and to show33N. L. R. B. v. Remington Rand, Inc,94 F. (2d) 862 (C. C. A 2) cert. denied 304 U. S. 576, enforcingas modified,Matter of Remington Rand, IncandRemington Rand Joint Protective Board,etc., 2 N. L. R. B.626.SiGidwitz testified that at the time of the strike Victor Wattell and "a couple of other fellows" were toldthat they would be "beaten up" if they did not stay away from the plant, but he failed to identify the per-sons who made such prediction or threat, or to connect them with the strikers or Local No. 21107. Gidwitzalso testified that during the strike tires were "slashed" on some automobiles, and he and other witnessestestified to the effect that roofing tacks or nails were placed under the tires of several employees' automobilesand later found in the tires.Max Sackover, an employee who deserted the strike, testified that a few weeksafter the strike "big boulders" were rolled through two rooms of his house and all the front windows broken;and Bernard Radzinsky, an employee who did not participate in the strike, testified that "a couple ofmonths" after the strike paint was thrown upon his automobile.No evidence was adduced or offeredconnecting these alleged incidents with the Union, Local No. 21107, or their members. See footnote 31,supra., NATIONAL MINERAL COMPANY367'that the union members were kept in ignorance of what was goingon between the respondent and the Union, but it was not permittedinto union activities, the duty of employers to refrain from suchinquiries, and of the fact that the respondent's refusal to bargainand its anti-union activities could not have been,predicated uponsuch additional alleged misrepresentations, since it had no knowledgeof them, this ruling was correct.With respect to the alleged abuse of process the respondent con-tended that over the course of years labor organizations had filed withthe Board numerous unfounded charges of' unfair labor practices'against the respondent, and petitions for certification of representa-tives containing misrepresentations as to their membership among therespondent's employees, that the Union had done so in order to,utilize the Board for the "adjudication" of a labor dispute, and thatat the time of the strike the head of Local No. 21107 called in "theFederal Conciliation Service, the State,Mediation Board, the Wageand Hours Division, the Teamsters and Truckers Union, and threat-ened to proceed before the State's attorney . . . merely to exertpressure upon" the respondent.The respondent also pointed to thefact that Local No. 21107 called the strike "while negotiations wereproceeding" before the Board.We find that the respondent did not' reasonably believe that theactivities of the labor organizations here involved were illegal:We find that by its activities set forth in subsection A the respond-ent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7' of the Act.B. The refusal to bargain collectivelyOn September 24, 1940, the Board, acting pursuant to Section 9 (c)of the Act, certified that the Union had been designated- and selectedby a majority of all the hourly paid production employees of therespondent at its Chicago plant, excluding office, maintenance, andsales employees, carpenters, firemen, engineers, foremen, and super-visors, as their representative for the purposes of collective bargainingand that, pursuant to Section 9 (a) of the Act, the Union was theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.40A copy of thecertification was duly served upon the respondent by registered mailthat same day.On September 30, 1940, the Union wrote, to therespondent informing it of the certification and stating that a commit-tee wouldcall onthe respondent at a stated time to discuss the hours,wages,and working conditions of all employees for whom' the Union4027N L. R.B.432.448105-42-vol 80-25i 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad the right to bargain.41The respondent replied on October 2,refusingto'bargain, allegedly because of the small number of persons,who voted and because of various questions which the respondent hadraised in the representation proceeding.On October 3 the Unionagain wroteto the respondent, stating that it would take -actionagainst the respondent unless the respondent agreed to bargain with itby October 7.The respondent persisted in its refusal to bargain:.We have already discussed the respondent's general defense to itsrefusal to bargain and to its other activities set forth in subsectionA.42The respondent also contended that its refusal to bargain ,was .justified because of the small number of participants in the election;and because the units for which, the Union demanded. recognitionvariedfromtime to time, both, before and after the certification.The number of votes cast did not affect the respondent's duty tobargain with the Union.. It is an established principle of democraticelections that non-participants are presumed, to assent to the will ofthe majority of those voting.43This presumption was not rebutted.Indeed, the number of persons participating in the election was sub-stantialand, but for the respondent's unlawful conduct, which plainlytended to intimidate the employees from voting, would have beengreater.44No evidence was introduced to indicate that employeeswere prevented from voting except by. the respondent's own acts.The determination by the Board of a bargaining agent may not befrustrated by the respondent's own unlawful conduct.45 In view ofthe respondent's unlawful conduct, we do not regardas reliable' ormaterial the testimony proffered by the respondent to the effect thatemployees refrained from participating in the electionfor reasons notattributable to the respondent's unlawfulacts.4641The Unionwrote a similar letter to the respondenton August7, 1040, followingthe BoardelectionThe respondentat that timerefused to bargain withthe Union42 See subsectionA, 2, above, entitled "Conclusions "43VirginiaRailway Co v. System Federation No 40, et al,300 U. S 511;New York Handkerchief Manu-facturingCompanyv.N L R B,114 F (2d) 144 (C C. A. 7),cert.denied 311U. S. 704,enf'g asmod.Mat-ter of NewYorkHandkerchiefManufacturingCo. andInternational Ladies Garmenti4orkersUnionLocalNo. 76,16 N. LR. B. 532.44 In this connection we note that our experience with employee elections shows that on the average about90 percent of the eligible employees vote, a fact indicating keen interest on the part of employees in thechoice of bargaining representatives in the absence of unfair labor,practices.See Fifth Annual Report ofthe Board,page 18.45New York IlandterchiefManufacturing Company v.N. L. R.R., 114 F. (2d) 144(C. C. A. 7),cert. denied311 U S. 704,enf'g as mod.Matter of NewYork Handkerchief Manufacturing CoandInternational LadiesGarment Workers Lnion LocalNo. 76, 16 N. L.R. B., 532.46 See Bethlehem ShipbuildingCorp v. N. L. R. B ,114 F. (2d) 930, 937(C. C. A 1), wherein the Court,in overruling a contention that a labor organization was shown to be free from company domination bythe testimony of employeesthat theywere "under no sense of constraint,"pointed outthat the "recognitionof constraint"is "a subtle thing" and "may call for a high degree of introspectiveperception."Cf.N. L.R. B. v. Link-BeltCo., 311 U. S 584, in which the Court stated.It would indeed bee rare case where the finders of fact couldprobe theprecise factors of motivationwhich underlay each employee's choice.Normally, the conclusion that theirchoicewas restrained bythe employer's interference must of necessity be based on the existence of conditions or circumstanceswhich the employer created or for which be was fairly responsible and as a result of which it may reason-ably be inferred that the employees did not have that complete and unfettered freedom of choice whichthe Act contemplates. NATIONAL MINERAL COMPANY369The defense that the Union shifted its position with respect to theappropriate unit is clearly untenable, since the respondent admits thatit refused to recognize the Union as the exclusive bargaining repre-sentative of the employees in the appropriate unit.After the certi-fication the Union requested recognition for a unit other than the onefound appropriate by the Board only when the respondent refused itsdemand for recognition as representative of the employees in theappropriate unit.We find that the respondent, on October 2, 1940, and at all timesthereafter, has refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit' andhas thereby interfered with, restrained, and coerced its employees inthe' exercise of the rights guaranteed in Section 7 of the Act.C.The discharge of Albert LabiakLabiak started to work for the respondent in March 1936. Inabout 'June 1939 he was promoted to the position of inspector in themechanical-assembly department, which position he held until his dis-charge on June 28,,1940.'Labiak joined Local No. 21107 in October 1939.He attended"practically every meeting of the organization" and Foreman Callo-way, as found above, questioned him about the meetings.Duringthe February 1940 strike Tennyson and Foreman Calloway askedLabiak to return to work, but Labiak refused.On the occasion whenthe striking employees were requested to sign the statement as towhether they wished their employment "conside"red ended," Labiakadvised them not to sign without reading it, and he attempted to takea copy of the statement out of the plant.Louis Stein, president of therespondent, snatched the paper from Labiak's hand, called him a vilename, and said, "What do you want to use this for, evidence?"Immediately after the strike Labiak became shop steward for LocalNo. 21107 and he acted in that capacity until his discharge.Theforegoing findings, except as to Calloway's questioning of Labiak,already considered, are based upon uncontradicted evidence.On the morning of June 28 Gidwitz appeared in Labiak's depart=ment with a "returned merchandise requisition" containing an inspec-tion report by Labiak on a certain permanent-wave machine. Labiak'sreport said: "0. K. in every way.Clean.",At Gidwitz's requestLabiak pointed out the machine in question which, on the basis ofLabiak's report, had been returned to stock for sale.The machine-was found to have defects, and a few minutes later Calloway, actingon Gidwitz's instructions, discharged Labiak.Gidwitz testified thatthere were large places where the chromium plating had come off the'machine and that some of the parts were bent.Labiak, in his testi- 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony, admitted that Gidwitz called his attention to a slight defectin the chromium plating which he had overlooked,but he' made noreference to bent parts.According to both Labiak and Calloway thecost of correcting the defects was about $1.50.Labiak testified that no complaints had been made previously abouthis work and that on the morning of his discharge he had requested araise of Calloway,who had replied that Labiak was a good man anddeserved more than he was getting and that he would see to it that araise "went through."Calloway testified that about 1 week beforethe discharge he informed Labiak that complaints had been made ofmachines leaving the factory with castings bent out of shape, andthat Labiak had promised,"Well, we will see that they are straighterfrom now on."Calloway admitted that he promised Labiak to speaktoGidwitz about an increase in Labiak's pay but stated that he hadno opportunity to take the matter up with Gidwitz.While Labiak's inspection of the particular machine was imperfect,the question remains whether this minor mistake by an employee whohad given satisfactory service as an inspector for a year was the causeof his discharge or a mere pretext seized upon for ridding the plant ofan outstandingly active and aggressive union member.Gidwitz's testimony as to how he came to look into Labiak's inspec-tion'report was as follows:The respondent received from RoyaleBeauty Company,one of its customers,herein called Royale, a letterdated June 21, 1940,in which it complained of having received severalincorrectly assembled permanent-wave machines,stated that it wasreturning two of the machines for replacement,and requested therespondent to "look into this problem of poor assembly and inspec-tion."The respondent's president brought the letter to Gidwitz andstated that too many complaints from customers had been received.Gidwitz thereupon ordered Stiers,the service manager, to have thetwo machines picked up and the inspection reports concerning thembrought to Gidwitz.When one of the machines arrived,Stiersbrought an inspection report to Gidwitz and stated: "here is therequisition slip that you wanted."Gidwitz took the report to Callo-way and said:"Calloway here is a machine that was returned by thecustomer and here is the inspection report that says there is nothingwrong with it.Let me see the machines."Gidwitz was under the impression during his direct examinationthat the inspection report related to one of the machines returned byRoyale pursuant to its letter of June 21, namely,machine No. 1629orNo. 1827.An examination of various requisitions containinginspection reports, however,showed, and Gidwitz admitted, thatmachines Nos.1629 and 1827 did not arrive until after Labiak'sdischarge,and that theinspection report for which Labiak was dis-charged related to machine No. 2027,another machine returned by NATIONALMINERAL COMPANY371Royale.The respondent's records show, as Calloway admitted, thatLabiak's inspection report relating to machine No. 2027 was madethe same morning he was discharged. It further appeared from therequisitionsand from Calloway's testimony that the defects ofmachines Nos. 1629 and 1827 were due to subsequent handling and"to natural use" end not to poor assembly or inspection, as assertedin the letter.Calloway also testified that customers often returnedmachines because of defects for which the respondent was not responsi-ble.Gidwitz admitted the error in his original testimony, but insistedthat Labiak had been discharged for approving as perfect the imperfectmachine which was discussed immediately prior to the discharge.Calloway testified as to. the discharge as follows:He [Gidwitz] came down with an inspection report on a machinethat had been returned from the Royale and he said that wecould not tolerate work going out like that, and the machine hadcome back and the inspection report had been made out, therehad been no attempt made to repair and return it to stock, butLabiak marked his inspection report "In A-1 condition, returnedto stock" so we had to spend about a dollar and a half for partsplus labor to make that machine saleable again . . . the castingswere bent and the machine in transit evidently the chrome hadbeen knocked off of the plating in transit.No claim was made that the respondent ever previously made aspecial check on an inspector's work. Indeed, Calloway testified thateven after the complaint of faulty inspection, work a week beforeLabiak's discharge, he continued to sign Labiak's inspection reportswithout question or investigation.Furthermore, the record showsthat unjustified complaints by customers were a'frequent occurrenceand that the complaint which allegedly started the chain of eventsending in Labiak's discharge was unjustified.In these circumstancesthe events,leading to Gidwitz's checking the inspection report wereimportant and highly material.Gidwitz testified, in effect, that onabout June, 21, when Royale's complaint was received, he sent for aninspection report made some time prior to that date in order to findout the basis, if any, of the complaint.No explanation was offeredof how on the morning of June 28, after an interval of a week, he cameto be given and to accept a report made that morning and havingnothing to do with the complaint which allegedly caused him to takethe unusual step of checking Labiak's work.We conclude that the-respondent, having determined to discharge Labiak because of hisunion membership and activities and his activities during the strike,watched his work closely and, when a trivial error was finally dis-covered,attempted to use it to conceal the true reason forhis discharge. .372DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent has discouraged membership in theUnion by discrimination in regard to the hire and tenure of employ-ment of Albert Labiak, thereby interfering with, restraining, andcoercing its employees in the exercise of -the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates and tend to lead and have led to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action which we find will effectuate thepolicies of the Act.We have found that the respondent refused to bargain collectivelywith the Union as the exclusive representative of its employees in anappropriate unit.We shall, therefore, order the respondent, uponrequest, to bargain collectively with the Union as such representative.We have -found that the respondent discriminated against AlbertLabiak by discharging him.We shall order The respondent to offerLabiak immediate and full reinstatement to his former or a sub-stantially equivalent position, without prejudice to his seniority orother rights and privileges.We shall further order the respondenttomake Lablak whole for any loss he has suffered by reason of thediscrimination against him by payment to him of a sum of moneyequal to the amount which he would normally have earned as wagesfrom the date of such discrimination to the date of the offer of rein-statement, less his net earnings "during such period.Upon the foregoing findings of fact end upon the entire record inthe case, the Board makes the following:CONCLUSIONS OF LAW1.Chrome Furniture, Handlers and Miscellaneous Crafts UnionNo. 658, affiliated with Upholsterers' International Union of North47By "net earnings"ismeant earnings less expenses,such as for transportation,room, and board,incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not have been incurred but for his unlawful discharge and the consequent necessity of his seekingemployment elsewhere.SeeMatter ofCrossettLumber Companyand UnitedBrotherhood of Carpentersand Joinersof America,Lumber and Sawmill Workers Union,Local2590,8 N. L. R. B. 440Monies receivedfor work performed upon Federal, State, county,municipal, or other work-relief protects shall be consideredas earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. NATIONAL MINERAL COMPANY373America, affiliated with the American Federation of Labor, is a labororganization, and Beauticians Supplies and Cosmetic Workers-UnionLocal 21107, affiliated with the American Federation of Labor, wasa labor organization, within the meaning of Section 2 (5) of the Act.2.All the hourly paid production employees of the respondent atits Chicago plant, excluding office, maintenance, and sales employees,carpenters, firemen, engineers, foremen, and supervisors, constitute,and at all times herein material constituted, a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.Chrome Furniture, Handlers and Miscellaneous Crafts UnionNo. 658, affiliated with Upholsterers' International Union of 'NorthAmerica, affiliated with the American Federation of Labor, is, and atall, times since September 24, 1940, has been, the exclusive repre-sentative of all the employees in said unit for the purposes of col-lective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Chrome Furniture,Handlers and Miscellaneous Crafts Union No. 658,- affiliated withUpholsterers' International Union of North America, affiliated withthe American Federation of Labor, as the exclusive representative ofall its employees in the appropriate unit, the respondent has engagedin and is engaging in unfair labor practices within the meaning ofSection' 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employ-ment of Albert Labiak, thereby discouraging membership in a labororganization, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor, practiceswithin the meaning of Section'8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERIUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,NationalMineral Company, Chicago, Illinois, and its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Chrome Furniture, Han-dlers and Miscellaneous Crafts Union No. 658, affiliated with Uphol-sterers' InternationalUnion of North America, affiliated with the 374DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Federation of Labor, as the exclusive representative of allthe hourly paid production employees of the respondent at its Chicagoplant, excluding office, maintenance, and sales employees, carpenters,firemen, engineers, foremen, and supervisors;(b)Discouraging membership in Chrome Furniture, Handlers andMiscellaneous Crafts Union No. 658, affiliated with -Upholsterers'International Union of North America, affiliated with the AmericanFederation of Labor, or any other labor organization of its employees,by discriminating in regard to hire or'tenure of employment, or anyterm or condition of employment;(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or 'assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds, willeffectuate the policies of the Act:(a)Upon request bargain collectively, with Chrome Furniture,Handlers and Miscellaneous Crafts Union No. 658, affiliated withUpholsterers' International Union of North America, affiliated withthe American Federation of Labor, as the exclusive representativeof all the hourly paid pioduction employees of the respondent at itsChicago plant, excluding office, maintenance, and sales employees,carpenters, firemen, engineers, foremen, and supervisors, with respectto rates of pay, wages, hours of employment, and other conditions ofemployment;(b)Offer to Albert Labiak immediate and full reinstatement to hisformer or a substantially equivalent position,, without prejudice to hisseniority or other rights and privileges;(c)Make Albert Labiak whole foi,any loss of pay he has sufferedby reason of his ,discharge, by payment to him of a sum of moneyequal io that which he normally would have earned as wages from thudate of his discharge to the offer of reinstatement, less his net earningsduring said period;(d)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty' (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which -it is ordered to cease anddesist in paragraphs 1 (a), (b), and (c) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs 2(a), (b), and (c) of this Order; and (3) that the respondent's employeesare free to become or remain members of Chrome Furniture, Handlersand Miscellaneous Crafts Union No. 658, affiliated with Upholsterers' NATIONAL MINERAL COMPANY375International Union of North America, affiliated with the AmericanFederation of, Labor, and that the respondent will not discriminateagainst any employee because of membership in or activity on behalfof that organization ;(e)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.